UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2012 Date of reporting period:	January 1, 2012 — June 30, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Stock markets around the world continue to exhibit volatility due to Europes unresolved sovereign debt crisis, Chinas decelerating economy, and slower-than-expected economic growth in the United States. At the end of June, however, the European summit in Brussels offered evidence that policymakers were taking positive steps toward resolving the eurozones debt crisis. Although a lasting resolution remains to be seen, investors were heartened by the European developments, and the rally that came on the final day of the month pushed stocks to their best June in more than a decade. This performance followed a sharp market sell-off in May. Putnams fundamental, bottom-up investment approach is well suited to uncovering opportunities in todays volatile market environment, while seeking to guard against downside risk. In this climate, it is also important to rely on the expertise of your financial advisor, who can help you maintain a long-term focus and balanced investment approach. We would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Performance summary (as of 6/30/12) Investment objective High current income, with a secondary objective of capital growth when consistent with achieving high current income Net asset value June 30, 2012 Class IA: $6.55 Class IB: $6.51 Total return at net asset value JPMorgan Developed (as of 6/30/12) Class IA shares* Class IB shares† High Yield Index‡ 6 months 7.48% 7.43% 7.33% 1 year 4.94 4.87 8.43 5 years 38.70 37.30 51.45 Annualized 6.76 6.55 8.66 10 years 137.48 131.71 160.36 Annualized 9.03 8.77 10.04 Life 543.08 515.42 — Annualized 7.92 7.73 — For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. ‡ The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class IA shares. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Credit quality Baa 3.4% Ba 21.9% B 46.8% Caa or below 22.4% Not rated 2.3% Net cash 3.2% Portfolio holdings and allocations may vary over time. Allocations are represented as a percentage of net assets as of 6/30/12. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% of net assets because the table includes the notional value of derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Credit qualities are shown as a percentage of net assets as of 6/30/12. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the net cash category. Cash is also shown in the net cash category. The fund itself has not been rated by an independent rating agency. Putnam VT High Yield Fund 1 Report from your fund’s manager What was the market environment for high-yield bonds during the six months ended June 30, 2012? Thanks to positive corporate fundamentals, robust demand from investors seeking income, and low default rates that, in our view, are unlikely to significantly rise in the near term, high-yield bonds led most fixed-income market sectors for the period. High-yield bonds also outperformed the broad equity market, as measured by the S&P 500 Index. Shortly before the period began, following several months of significant volatility, improving U.S. economic data encouraged investors to shift from a risk-averse posture to one that was more welcoming of market risk. In December, investor sentiment received a further boost when the European Central Bank introduced its Long-Term Refinancing Operation [LTRO]. LTRO provided much-needed stability to global credit markets by substantially improving liquidity and reducing short-term funding risk for European banks. Fueled by these developments, high-yield bonds rallied strongly from December through February. During the period’s second half, disappointing U.S. economic data, concern about slowing global economic growth, and renewed fear about the eurozone debt crisis prompted investors to reduce risk and shift back toward more-defensive asset classes and market sectors. As a result, after posting moderately positive returns in March and April, high-yield bonds, as well as other riskier asset categories, sold off in May. The portfolio and the asset class broadly finished the period in positive territory nonetheless. Which holdings helped performance? Wireless carrier Sprint Nextel was among the top contributors, as the company posted better-than-expected first-quarter 2012 results on stronger wireless margins resulting from lower expenses and reduced roaming costs. In addition, the firm added more than one million subscribers to its network. Hospitality and gaming company MTR Gaming Group also contributed to performance. MTR’s securities received a boost when the Ohio Gaming Commission licensed the firm to operate video lottery terminals at its Scioto Downs racetrack in Columbus, Ohio, which opened on June 1, 2012. Our position in automotive finance provider Ally Financial also proved beneficial, as investors became more confident in the firm’s ability to extricate itself from mortgage liabilities at its ResCap subsidiary. Which investments did not perform as well? Dallas-based utility Energy Future Holdings detracted from performance due to declining natural gas prices and investor concern about the company’s liquidity position. The firm initiated a series of asset sales in an effort to reduce debt and shore up its liquidity. NII Holdings, which provides mobile communications for business customers in Latin America under the Nextel brand, was a disappointment. The firm missed revenue and earnings expectations due to lower-than-forecast average revenue per user and margin pressure from its expansion and rebranding initiative. What is your outlook for the high-yield market over the coming months? We evaluate the high-yield market by looking at three key factors: fundamentals, valuation, and “technicals,” or the balance of supply and demand. As of now, we are neutral on all three. Looking first at fundamentals, it seems likely that global economic growth is slowing, as evidenced by recent data in the United States and China. Corporate earnings for the first quarter of 2012 were generally strong, although the trend there also appears weak. Housing starts and automotive sales suggest that the U.S. economy may continue to produce positive, albeit slow, growth. The yield advantage that high-yield bonds offered versus Treasuries modestly compressed during the period, but remained at a healthy level of more than 6% at period-end. Despite the fact that we think high-yield defaults are likely to remain low, we believe the current level of yield spreads is justified, given global macroeconomic risks. All told, barring another extreme financial crisis, we believe high-yield bond valuations are still attractive. As for market technicals, while overall demand for high-yield bonds remains intact, retail fund flows recently turned negative, particularly among exchange-traded funds [ETFs], reversing the strong inflows that occurred during the fourth quarter of 2011 and the first quarter of 2012. New issuance has cooled, with most new issues resulting from refinancing, as corporations sought to lock in attractive long-term rates. High-yield market liquidity, or ease of trading, has diminished, partly due to new regulations designed to limit risk in financial institutions, and the end result has been reduced price stability. Given this outlook, how have you positioned the fund? The amount of refinancing that has occurred during the past two years has extended the maturity profile of many high-yield issuers, which helped to reduce their current debt load. As a result, we believe the prospects for the default rate to remain below the historical average for some time are quite good. That said, given the continuing uncertainty surrounding potential macroeconomic, U.S. fiscal policy, and geopolitical developments, we have modestly reduced the fund’s overall market risk by, among other measures, moderately increasing cash. Holding a cash cushion may also help the fund should marketplace liquidity remain constrained. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of 2 Putnam VT High Y ield Fund bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, funds that invest in bonds have ongoing fees and expenses. The prices of bonds may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific issuer or industry. Current and future portfolio holdings are subject to risk. Your fund’s managers Portfolio Manager Paul D. Scanlon is Co-Head of Fixed Income at Putnam. A CFA charterholder, he joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund’s portfolio managers are Norman P. Boucher and Robert L. Salvin. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT High Yield Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financialrepresentative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2012, to June 30, 2012. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/12 for the 6 months ended 6/30/12 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.87 $5.16 $3.77 $5.02 Ending value (after expenses) $1,074.80 $1,074.30 $1,021.13 $1,019.89 Annualized expense ratio 0.75% 1.00% 0.75% 1.00% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/12. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 4 Putnam VT High Y ield Fund The fund’s portfolio 6/30/12 (Unaudited) CORPORATE BONDS AND NOTES (84.5%)* Principal amount Value Advertising and marketing services (0.5%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 $960,000 $818,400 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 795,000 677,738 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 115,000 126,500 Lamar Media Corp. 144A sr. sub. notes 5 7/8s, 2022 390,000 399,750 Automotive (1.8%) Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 625,000 642,188 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 315,000 384,553 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 7/8s, 2021 1,575,000 1,748,624 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 230,000 252,655 General Motors Escrow notes 8 1/4s, 2023 820,000 12,300 Motors Liquidation Co. (Escrow) notes 8 3/8s, 2033 765,000 11,475 Navistar International Corp. sr. notes 8 1/4s, 2021 1,631,000 1,565,750 Schaeffler Finance BV sr. sec. notes Ser. REGS, 8 3/4s, 2019 (Germany) EUR 130,000 172,755 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Germany) $1,030,000 1,091,800 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Germany) 260,000 271,700 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 450,000 597,368 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 $70,000 79,975 Basic materials (5.9%) Ardagh Glass Finance PLC sr. unsub. notes Ser. REGS, 9 1/4s, 2016 (Ireland) EUR 90,000 123,849 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 $1,205,000 1,168,840 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 1,145,000 1,228,003 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 325,000 316,875 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 845,000 905,206 Edgen Murray Corp. company guaranty sr. notes 12 1/4s, 2015 330,000 328,350 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2016 (Australia) 345,000 349,313 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 470,000 498,200 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 830,000 833,059 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 420,000 420,459 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 190,000 163,875 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 575,000 586,500 CORPORATE BONDS AND NOTES (84.5%)* cont. Principal amount Value Basic materials cont. Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes FRN 4.967s, 2014 $280,000 $258,300 Hexion U.S. Finance Corp./Hexion Nove Scotia Finance, ULC company guaranty sr. notes 6 5/8s, 2020 35,000 35,875 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 645,000 727,238 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 515,000 578,088 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 225,000 237,375 INEOS Finance PLC 144A company guaranty sr. notes 8 3/8s, 2019 (United Kingdom) 255,000 263,925 INEOS Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 165,000 165,825 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 655,000 707,932 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 $840,000 903,000 Louisiana-Pacific Corp. 144A sr. unsec. notes 7 1/2s, 2020 360,000 377,100 LyondellBasell Industries NV 144A company guaranty sr. notes 6s, 2021 (Netherlands) 1,075,000 1,179,803 LyondellBasell Industries NV 144A sr. unsec. notes 5 3/4s, 2024 (Netherlands) 880,000 941,600 LyondellBasell Industries NV 144A sr. unsec. notes 5s, 2019 (Netherlands) 1,585,000 1,662,269 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 220,000 195,480 Momentive Performance Materials, Inc. notes 9s, 2021 $445,000 337,088 Momentive Performance Materials, Inc. 144A company guaranty sr. notes 10s, 2020 205,000 205,513 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 420,000 432,600 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 425,000 457,938 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 830,000 819,625 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) † F 1,320,000 1 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 240,000 323,270 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 $160,000 167,200 Smurfit Kappa Acquisition company guaranty sr. bonds 7 1/4s, 2017 (Ireland) EUR 50,000 66,700 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) $560,000 565,600 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 240,000 240,000 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 25,000 28,094 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 1,370,000 1,596,050 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 225,000 228,375 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 460,000 474,950 Putnam VT High Yield Fund 5 CORPORATE BONDS AND NOTES (84.5%)* cont. Principal amount Value Basic materials cont. Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 $645,000 $662,738 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 735,000 777,263 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 505,000 199,475 Verso Paper Holdings, LLC/Verso Paper, Inc. 144A company guaranty sr. notes 11 3/4s, 2019 65,000 49,400 Broadcasting (2.2%) Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 440,000 382,800 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 385,000 329,175 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 500,000 545,000 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. sub. notes 7 5/8s, 2020 400,000 391,000 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 895,000 843,538 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 625,000 720,313 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 1,075,000 1,161,000 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 735,000 790,125 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 805,000 837,200 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 735,000 776,344 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 525,000 528,938 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 5,000 5,350 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 285,000 317,775 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 755,000 811,625 Building materials (1.5%) Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 150,000 159,750 Building Materials Corp. 144A sr. notes 7s, 2020 700,000 754,250 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 330,000 350,625 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 290,000 310,300 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 965,000 1,085,625 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 825,000 849,750 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 930,000 976,500 Owens Corning company guaranty sr. unsec. notes 9s, 2019 1,070,000 1,332,150 Cable television (2.3%) Adelphia Communications Corp. escrow bonds zero %, 2012 80,000 600 Adelphia Communications Corp. escrow bonds zero %, 2012 130,000 975 CORPORATE BONDS AND NOTES (84.5%)* cont. Principal amount Value Cable television cont. Adelphia Communications Corp. escrow bonds zero %, 2012 $290,000 $2,175 Adelphia Communications Corp. escrow bonds zero %, 2012 755,000 5,663 AMC Networks, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2021 180,000 198,450 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 475,000 494,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 1,060,000 1,181,900 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 250,000 270,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 955,000 1,038,563 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 635,000 677,863 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 430,000 474,075 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 495,000 529,650 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 205,000 222,425 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 810,000 872,775 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 450,000 479,250 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 250,000 256,875 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 205,000 224,988 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 375,000 381,563 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 395,000 410,504 Videotron Ltee 144A sr. unsec. notes 5s, 2022 (Canada) 790,000 801,850 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 114,000 127,110 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 5 1/4s, 2022 (United Kingdom) 280,000 287,245 Capital goods (5.6%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 1,045,000 1,122,069 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 1,290,000 1,367,400 ARD Finance SA sr. notes Ser. REGS, 11 1/8s, 2018 (Luxembourg) ‡‡ EUR 105,562 118,599 ARD Finance SA 144A sr. notes 11 1/8s, 2018 (Luxembourg) ‡‡ $257,273 239,264 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 585,000 773,868 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 250,000 330,713 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 $140,000 145,600 BE Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 235,000 240,875 6 Putnam VT High Y ield Fund CORPORATE BONDS AND NOTES (84.5%)* cont. Principal amount Value Capital goods cont. Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 $575,000 $612,375 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 300,000 326,250 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 300,000 309,000 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 360,000 398,700 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 910,000 973,700 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec notes 10 1/8s, 2020 365,000 373,213 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 200,000 272,915 Exide Technologies sr. notes 8 5/8s, 2018 $425,000 335,219 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 860,000 926,650 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 1,605,000 2,049,081 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 94,000 104,340 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 1,020,000 938,400 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 725,000 769,406 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 845,000 836,780 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 395,000 413,763 Reynolds Group Issuer, Inc. 144A sr. unsec. notes 9 7/8s, 2019 245,000 254,188 Reynolds Group Issuer, Inc. 144A sr. unsec. notes 8 1/2s, 2021 (New Zealand) 240,000 228,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC 144A company guaranty sr. notes 7 3/4s, 2016 445,000 468,363 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. notes 7 7/8s, 2019 250,000 270,625 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A sr. unsec. notes 9 7/8s, 2019 400,000 414,000 Ryerson Holding Corp. sr. disc. notes zero %, 2015 810,000 421,200 Ryerson, Inc. company guaranty sr. notes 12s, 2015 1,200,000 1,206,000 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 330,000 358,050 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 500,000 540,000 Terex Corp. company guaranty sr. unsec. notes 10 7/8s, 2016 365,000 409,256 Terex Corp. sr. unsec. sub. notes 8s, 2017 470,000 487,625 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 1,260,000 1,288,350 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 469,000 515,900 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 950,000 1,042,625 CORPORATE BONDS AND NOTES (84.5%)* cont. Principal amount Value Coal (1.4%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 $230,000 $193,200 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 525,000 448,875 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 275,000 232,375 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 760,000 642,200 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,560,000 1,638,000 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 920,000 954,500 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 175,000 88,375 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 200,000 220,000 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 80,000 81,000 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 770,000 766,150 Commercial and consumer services (1.9%) ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 ‡‡ 335,000 342,960 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 200,000 200,000 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 430,000 446,663 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 1,256,000 1,397,300 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 385,000 401,363 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 645,000 685,313 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 925,000 897,250 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 270,000 259,200 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 1,245,000 1,176,525 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 470,000 478,225 TransUnion Holding Co., Inc. 144A sr. notes 9 5/8s, 2018 ‡‡ 210,000 226,800 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 495,000 189,338 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 25,000 18,281 Travelport, LLC 144A sr. notes 6.461s, 2016 ‡‡ 661,000 505,665 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 324,000 226,800 Consumer (0.9%) Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 360,000 392,400 Jarden Corp. company guaranty sr. unsec. sub. notes Ser. 1, 7 1/2s, 2020 EUR 135,000 174,299 Scotts Miracle-Gro Co. (The) company guaranty sr. unsec. unsub. notes 6 5/8s, 2020 $650,000 697,125 Spectrum Brands Holdings, Inc. Company guaranty sr. notes 9 1/2s, 2018 485,000 548,050 Spectrum Brands Holdings, Inc. 144A company guaranty sr. notes 9 1/2s, 2018 325,000 367,250 Putnam VT High Yield Fund 7 CORPORATE BONDS AND NOTES (84.5%)* cont. Principal amount Value Consumer cont. Spectrum Brands Holdings, Inc. 144A sr. notes 6 3/4s, 2020 $615,000 $634,988 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 675,000 686,813 Consumer staples (6.7%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 225,000 250,313 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 330,000 361,350 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 775,000 797,281 Avis Budget Car Rental, LLC 144A company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 195,000 209,138 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 545,000 620,619 Carrols Restaurant Group, Inc. 144A company guaranty sr. notes 11 1/4s, 2018 200,000 210,000 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 ‡‡ 496,617 546,899 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 270,000 230,850 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 635,000 642,144 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 1,065,000 1,206,113 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 335,000 360,125 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 675,000 730,688 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 900,000 981,000 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 450,000 501,750 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 660,000 701,250 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 400,000 415,000 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 1,295,000 1,418,025 Dole Food Co. sr. notes 13 7/8s, 2014 226,000 255,663 Dole Food Co. 144A sr. notes 8s, 2016 195,000 203,531 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 760,000 834,100 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 295,000 316,388 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 760,000 1,034,346 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $340,000 386,750 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 250,000 243,125 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 890,000 827,700 Landry’s Acquisition Co. 144A sr. unsec. notes 9 3/8s, 2020 430,000 436,450 Libbey Glass, Inc. 144A company guaranty sr. notes 6 7/8s, 2020 425,000 436,688 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 375,000 411,563 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 270,000 284,850 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 985,000 1,078,575 CORPORATE BONDS AND NOTES (84.5%)* cont. Principal amount Value Consumer staples cont. Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 $570,000 $609,900 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 295,000 331,875 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 410,000 418,200 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 1,240,000 1,267,900 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 235,000 266,138 Rite Aid Corp. 144A sr. notes 9 1/4s, 2020 635,000 636,588 Service Corporation International sr. notes 7s, 2019 345,000 370,875 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 560,000 639,100 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 620,000 638,600 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 320,000 335,200 UR Merger Sub Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 1,205,000 1,337,550 Wendy’s Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 1,140,000 1,226,936 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 335,000 355,100 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 450,000 470,250 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 190,000 194,275 Distributors (0.2%) HD Supply, Inc. 144A company guaranty sr. notes 8 1/8s, 2019 520,000 561,600 Energy (oil field) (0.9%) FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 800,000 806,000 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 740,000 721,500 Key Energy Services, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 170,000 164,900 Offshore Group Investment, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 870,000 943,950 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) 535,000 580,475 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 155,000 164,688 Entertainment (0.8%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 1,085,000 1,171,800 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 365,000 377,775 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 135,000 149,850 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 140,000 155,050 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 395,000 428,575 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 825,000 907,500 8 Putnam VT High Y ield Fund CORPORATE BONDS AND NOTES (84.5%)* cont. Principal amount Value Financials (7.6%) ABN AMRO North American Holding Preferred Capital Repackage Trust I 144A jr. unsec. sub. bonds FRB 6.523s, perpetual maturity $1,385,000 $1,223,994 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 415,000 365,719 Air Lease Corp. 144A sr. notes 5 5/8s, 2017 370,000 363,525 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 635,000 668,852 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 425,000 488,750 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 430,000 483,213 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2017 265,000 268,313 Ally Financial, Inc. unsec. sub. notes 8s, 2018 475,000 526,063 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2068 275,000 298,375 BankAmerica Capital II bank guaranty jr. unsec. sub. notes 8s, 2026 225,000 230,130 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 725,000 725,906 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 410,000 434,600 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 500,000 567,500 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 515,000 525,300 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 695,000 717,588 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2017 220,000 226,600 CIT Group, Inc. 144A bonds 7s, 2017 380,456 381,169 CIT Group, Inc. 144A bonds 7s, 2016 15,000 15,038 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 690,000 743,475 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 635,000 652,463 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 310,000 317,750 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 425,000 457,938 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 785,000 777,150 Dresdner Funding Trust I 144A bonds 8.151s, 2031 1,245,000 980,438 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 465,000 473,138 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 296,000 339,290 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 1,115,000 724,750 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 895,000 844,391 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 300,000 234,822 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 335,000 341,281 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 1,430,000 1,519,375 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 85,000 86,913 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 290,000 290,000 iStar Financial, Inc. 144A sr. unsec. notes 9s, 2017 R 565,000 553,700 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 510,000 515,100 CORPORATE BONDS AND NOTES (84.5%)* cont. Principal amount Value Financials cont. Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 $120,000 $106,800 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 425,000 428,188 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 375,000 413,438 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 180,000 190,350 NB Capital Trust IV jr. unsec. sub. notes 8 1/4s, 2027 215,000 219,816 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 480,000 500,400 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 310,000 322,400 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 270,000 274,050 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 835,000 870,488 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 430,000 399,900 Regions Bank unsec. sub. notes 7 1/2s, 2018 750,000 843,750 Regions Financing Trust II company guaranty jr. unsec. sub. bonds FRB 6 5/8s, 2047 485,000 460,750 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, perpetual maturity (United Kingdom) 1,915,000 1,503,275 Royal Bank of Scotland Group PLC sr. sub. notes FRN 9 1/2s, 2022 (United Kingdom) 195,000 203,385 SLM Corp. sr. notes Ser. MTN, 8s, 2020 185,000 202,575 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 1,820,000 2,038,400 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 1,870,000 1,492,484 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 450,000 448,875 Gaming and lottery (2.5%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 901,000 946,050 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 762,000 521,018 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 790,000 862,088 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 530,000 536,625 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 635,000 650,875 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 1,445,000 115,600 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 ‡‡ 1,684,875 1,760,694 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 225,000 249,188 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 240,000 261,000 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 550,000 569,250 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 880,000 990,000 Putnam VT High Yield Fund 9 CORPORATE BONDS AND NOTES (84.5%)* cont. Principal amount Value Gaming and lottery cont. Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 $465,000 $514,988 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 1,575,000 1,673,438 Health care (6.5%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 655,000 674,650 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 525,000 560,766 Biomet, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 300,000 323,625 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 880,000 910,800 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 895,000 1,213,004 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 $810,000 862,650 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 320,000 417,696 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $1,705,000 1,713,525 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 1,195,000 1,298,069 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 670,000 699,313 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 480,000 522,000 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 615,000 641,138 Grifols, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 840,000 900,900 HCA, Inc. company guaranty sr. notes 9 7/8s, 2017 208,000 225,680 HCA, Inc. sr. notes 6 1/2s, 2020 2,590,000 2,810,150 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 740,000 802,900 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 830,000 848,675 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 915,000 905,850 Jaguar Holding Co. II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 780,000 853,125 Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 1,095,000 1,149,750 Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 745,000 674,225 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 635,000 695,325 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 455,000 485,713 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 1,275,000 1,278,188 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 ‡‡ 174,488 176,669 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 100,000 106,250 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 250,000 286,250 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 905,000 954,775 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 655,000 735,238 USPI Finance Corp. 144A sr. unsec. notes 9s, 2020 205,000 217,300 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 130,000 131,300 CORPORATE BONDS AND NOTES (84.5%)* cont. Principal amount Value Health care cont. Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 $320,000 $330,800 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 905,000 943,463 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 32,000 21,280 Homebuilding (1.5%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 685,000 657,600 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 275,000 239,938 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 210,000 201,075 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,305,000 1,347,413 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 885,000 964,650 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 410,000 389,500 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 145,000 145,000 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 1,030,000 975,925 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 165,000 169,125 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 170,000 175,525 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 570,000 595,650 Household furniture and appliances (0.1%) Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 253,000 274,508 Lodging/Tourism (1.6%) Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 280,000 293,300 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 ‡‡ 1,222,325 1,347,613 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 547,000 623,580 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 1,155,000 1,182,430 MGM Resorts International company guaranty sr. notes 9s, 2020 75,000 83,250 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 295,000 296,475 MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 835,000 860,050 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 425,000 432,438 MGM Resorts International sr. notes 10 3/8s, 2014 155,000 174,763 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 440,000 470,800 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 325,000 342,875 Media (0.2%) Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 210,000 165,900 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 650,000 719,875 10 Putnam VT High Y ield Fund CORPORATE BONDS AND NOTES (84.5%)* cont. Principal amount Value Oil and gas (10.3%) ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 $365,000 $169,725 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 370,000 386,650 Aurora USA Oil & Gas Inc 144A sr. notes 9 7/8s, 2017 430,000 439,675 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 1,515,000 1,583,175 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 605,000 672,306 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 695,000 734,963 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 220,000 266,363 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 $550,000 592,625 Chesapeake Midstream Partners LP/CHKM Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 320,000 310,400 Chesapeake Midstream Partners LP/CHKM Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 235,000 230,300 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 770,000 693,000 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 640,000 609,600 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 855,000 887,063 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 335,000 331,650 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 285,000 242,250 Continental Resources, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 720,000 730,800 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 1,625,000 1,716,406 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 250,000 246,250 Denbury Resources, Inc. company guaranty sr. sub. notes 9 3/4s, 2016 155,000 170,306 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 682,000 746,790 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 400,000 415,000 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. notes 6 7/8s, 2019 285,000 297,825 EP Energy, LLC/EP Energy Finance, Inc. 144A sr. unsec. notes 9 3/8s, 2020 1,095,000 1,134,694 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 1,755,000 1,526,850 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 220,000 229,900 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 740,000 675,250 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 570,000 538,650 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 1,315,000 1,252,538 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 65,000 63,050 CORPORATE BONDS AND NOTES (84.5%)* cont. Principal amount Value Oil and gas cont. Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 $850,000 $850,000 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 725,000 725,000 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 1,135,000 1,169,050 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 1,205,000 1,343,575 Laredo Petroleum, Inc. 144A company guaranty sr. unsec. notes 7 3/8s, 2022 245,000 254,800 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 305,000 287,463 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 630,000 643,388 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 865,000 657,400 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 615,000 642,675 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 265,000 280,569 Northern Oil and Gas, Inc. 144A company guaranty sr. unsec notes 8s, 2020 625,000 621,875 Oasis Petroleum, Inc. company guaranty sr. unsec notes 6 7/8s, 2023 400,000 400,000 PDC Energy, Inc. company guaranty sr. unsec. notes 12s, 2018 1,030,000 1,102,100 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 1,235,000 1,228,825 Plains Exploration & Production Co. company guaranty sr. unsec unsub. notes 6 1/8s, 2019 200,000 201,000 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 1,170,000 1,193,400 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 355,000 331,925 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 515,000 501,481 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 340,000 368,900 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 300,000 296,250 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 980,000 1,068,200 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 1,360,000 1,428,000 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 1,585,000 1,577,075 SandRidge Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2016 485,000 531,075 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 375,000 370,313 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 274,000 277,425 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 390,000 399,750 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 320,000 325,600 SM Energy Co. 144A sr. notes 6 1/2s, 2023 120,000 121,950 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 230,000 232,013 Whiting Petroleum Corp. company guaranty 7s, 2014 685,000 726,100 Williams Cos., Inc. (The) notes 7 3/4s, 2031 435,000 539,982 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 208,000 262,689 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 260,000 258,700 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 965,000 977,063 Putnam VT High Yield Fund 11 CORPORATE BONDS AND NOTES (84.5%)* cont. Principal amount Value Publishing (0.2%) American Media, Inc. 144A notes 13 1/2s, 2018 $116,844 $109,833 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 705,000 630,975 Regional Bells (0.9%) Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 690,000 665,850 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 670,000 696,800 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 235,000 252,625 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 610,000 646,600 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 550,000 591,250 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 750,000 795,000 Retail (2.9%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 100,000 108,250 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec. notes 7s, 2022 535,000 548,375 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 265,000 288,519 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 215,000 219,300 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 835,000 705,575 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 640,000 678,400 J Crew Group, Inc. company guaranty sr. unsec. notes 8 1/8s, 2019 685,000 707,263 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 700,000 766,500 Limited Brands, Inc. sr. notes 5 5/8s, 2022 315,000 324,450 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 1,195,000 1,269,698 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 895,000 890,525 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 825,000 855,938 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 445,000 486,163 QVC Inc. 144A sr. notes 7 1/2s, 2019 495,000 549,450 QVC Inc. 144A sr. notes 7 3/8s, 2020 470,000 520,525 Sears Holdings Corp. company guaranty 6 5/8s, 2018 360,000 321,300 Toys R Us - Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 195,000 191,588 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 805,000 838,206 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 875,000 955,938 Technology (4.6%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 200,000 217,000 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 830,000 913,000 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 145,000 98,600 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 70,000 58,100 CORPORATE BONDS AND NOTES (84.5%)* cont. Principal amount Value Technology cont. Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 $480,000 $397,200 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 925,000 857,938 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 645,300 625,941 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 945,000 907,200 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 375,000 385,313 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 385,000 392,700 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 425,000 478,125 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 285,000 314,213 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 765,000 765,956 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 234,502 239,778 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 655,000 617,338 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 1,600,000 1,600,000 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 865,000 882,300 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 522,000 561,150 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 336,000 365,400 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,235,000 1,321,450 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 295,000 318,895 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 150,000 162,750 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 648,000 497,340 Lawson Software, Inc. 144A sr. notes 11 1/2s, 2018 545,000 615,850 Lawson Software, Inc. 144A sr. notes 9 3/8s, 2019 210,000 224,175 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 580,000 661,200 Seagate HDD Cayman company guaranty sr. unsec notes 7s, 2021 (Cayman Islands) 430,000 463,325 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 485,000 536,531 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 10 1/4s, 2015 175,000 179,813 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 910,000 969,150 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 970,000 1,052,450 Unisys Corp. sr. unsec. unsub. notes 12 1/2s, 2016 206,000 218,360 Telecommunications (6.7%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 330,000 268,950 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 410,000 373,100 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 400,000 362,000 12 Putnam VT High Y ield Fund CORPORATE BONDS AND NOTES (84.5%)* cont. Principal amount Value Telecommunications cont. Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 $310,000 $332,475 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 300,000 313,500 Digicel Group, Ltd. 144A sr. unsec. notes 7s, 2020 (Jamaica) 235,000 227,363 Digicel Group, Ltd. 144A sr. unsec. unsub. notes 8 7/8s, 2015 (Jamaica) 485,000 489,850 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 420,000 427,350 Equinix, Inc. sr. unsec. notes 7s, 2021 495,000 546,975 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 455,000 483,438 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 980,000 1,065,750 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 365,000 385,988 Intelsat Jackson Holdings SA 144A company guaranty sr. unsec notes 7 1/4s, 2020 (Bermuda) 510,000 535,500 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2013 (Luxembourg) ‡‡ 2,229,218 2,301,668 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,360,000 1,400,800 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 625,000 645,313 Level 3 Financing, Inc. company guaranty 8 3/4s, 2017 790,000 821,600 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 565,000 593,250 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 140,000 143,675 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 1,105,000 1,150,581 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 355,000 355,444 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 330,000 344,025 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 160,000 145,000 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 755,000 647,413 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 305,000 328,638 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 925,000 1,033,688 Qwest Corp. notes 6 3/4s, 2021 615,000 693,528 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 555,000 609,029 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 380,000 416,100 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 210,000 223,650 Sprint Capital Corp. company guaranty 6 7/8s, 2028 1,950,000 1,569,750 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 805,000 825,125 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 1,315,000 1,259,113 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 1,385,000 1,554,663 Sprint Nextel Corp. 144A sr. unsec. notes 9 1/8s, 2017 615,000 645,750 CORPORATE BONDS AND NOTES (84.5%)* cont. Principal amount Value Telecommunications cont. Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 410,000 $442,215 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $725,000 634,375 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 315,000 254,363 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2014 (Luxembourg) ‡‡ 135,700 92,955 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 260,000 279,500 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 535,000 583,150 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 260,000 275,600 Telephone (0.5%) Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 1,380,000 1,317,900 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 455,000 482,869 Textiles (0.3%) Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 575,000 605,188 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 650,000 715,813 Transportation (1.3%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 1,235,000 1,272,050 Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 285,000 293,550 AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,095,000 1,133,325 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 750,000 733,125 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 985,000 1,068,725 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 930,000 562,650 Utilities and power (4.2%) AES Corp. (The) sr. unsec. notes 8s, 2020 380,000 436,050 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 730,000 830,375 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 970,000 1,079,125 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 705,000 770,213 Calpine Corp. 144A sr. notes 7 1/4s, 2017 1,345,000 1,445,875 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 1,055,000 1,161,894 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 985,000 1,063,800 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) † 1,145,000 767,150 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 525,000 295,313 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 345,000 210,450 Edison Mission Energy sr. unsec. notes 7.2s, 2019 550,000 306,625 Edison Mission Energy sr. unsec. notes 7s, 2017 30,000 16,800 El Paso Natural Gas Co. debs. 8 5/8s, 2022 360,000 460,794 Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 300,000 320,250 Putnam VT High Yield Fund 13 CORPORATE BONDS AND NOTES (84.5%)* cont. Principal amount Value Utilities and power cont. Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 $160,000 $174,000 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 1,080,000 1,185,300 GenOn Americas Generation, Inc. sr. unsec. notes 9 1/8s, 2031 215,000 191,350 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 680,000 663,000 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 195,000 192,806 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 170,000 184,663 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 280,000 296,800 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 2,290,000 2,312,900 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 480,000 535,838 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 205,000 233,956 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 140,000 175,289 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 910,000 309,400 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2012 ‡‡ 1,544,796 283,856 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 415,000 283,238 Total corporate bonds and notes (cost $320,484,823) SENIOR LOANS (6.4%)* c Principal amount Value Broadcasting (0.6%) Clear Channel Communications, Inc. bank term loan FRN Ser. A, 3.639s, 2014 $354,336 $321,560 Clear Channel Communications, Inc. bank term loan FRN Ser. B, 3.889s, 2016 1,483,928 1,177,636 Univision Communications, Inc. bank term loan FRN 4.489s, 2017 907,542 854,224 Capital goods (0.1%) SRAM Corp. bank term loan FRN 8 1/2s, 2018 460,000 458,850 Commercial and consumer services (0.2%) Travelport, LLC bank term loan FRN 11s, 2015 235,000 234,119 Travelport, LLC bank term loan FRN Ser. B, 4.968s, 2015 319,386 291,782 Travelport, LLC bank term loan FRN Ser. S, 4.97s, 2015 ) 100,614 91,918 Communication services (0.1%) Asurion Corp. bank term loan FRN 9s, 2019 230,000 234,888 Consumer cyclicals (1.0%) Caesars Entertainment Corp. bank term loan FRN Ser. B, 9 1/4s, 2017 275,000 268,354 Cengage Learning Acquisitions, Inc. bank term loan FRN Ser. B, 2.49s, 2014 552,374 510,486 GateHouse Media, Inc. bank term loan FRN Ser. B, 2.24s, 2014 376,928 117,083 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.24s, 2014 140,645 43,688 Golden Nugget, Inc. bank term loan FRN Ser. B, 3 1/4s, 2014 ‡‡ 406,903 385,202 SENIOR LOANS (6.4%)* c cont. Principal amount Value Consumer cyclicals cont. Golden Nugget, Inc. bank term loan FRN Ser. DD, 3 1/4s, 2014 ‡‡ $231,533 $219,184 Goodman Global, Inc. bank term loan FRN 9s, 2017 642,727 649,958 Goodman Global, Inc. bank term loan FRN 5 3/4s, 2016 477,444 476,251 Neiman Marcus Group, Inc. (The) bank term loan FRN 4 3/4s, 2018 615,000 606,797 Tribune Co. bank term loan FRN Ser. B, 5 1/4s, 2014 676,625 449,956 Consumer staples (0.7%) Claire’s Stores, Inc. bank term loan FRN 3.056s, 2014 507,823 480,816 Del Monte Corp. bank term loan FRN Ser. B, 4 1/2s, 2018 230,102 226,147 Landry’s, Inc. bank term loan FRN Ser. B, 6 1/2s, 2017 837,900 838,947 Revlon Consumer Products bank term loan FRN Ser. B, 4 3/4s, 2017 932,950 926,120 Rite Aid Corp. bank term loan FRN Ser. B, 1.994s, 2014 80,341 78,408 Energy (0.1%) EP Energy, LLC bank term loan FRN 6 1/2s, 2018 45,000 45,326 Frac Tech International, LLC bank term loan FRN Ser. B, 6 1/4s, 2016 537,800 490,145 Financials (1.0%) AGFS Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 660,000 620,282 CNO Financial Group, Inc. bank term loan FRN 6 1/4s, 2016 220,781 220,229 HUB International Holdings, Inc. bank term loan FRN 6 3/4s, 2017 447,379 447,658 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 170,000 169,788 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2014 700,000 698,250 Lone Star Intermediate Super Holdings, LLC bank term loan FRN 11s, 2019 580,000 593,630 Nuveen Investments, Inc. bank term loan FRN 8 1/4s, 2019 1,095,000 1,095,000 Nuveen Investments, Inc. bank term loan FRN Ser. B, 5.969s, 2017 237,749 233,469 Gaming and lottery (0.7%) Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B, 9 1/2s, 2016 277,875 280,584 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.489s, 2018 1,648,000 1,456,420 CCM Merger, Inc. bank term loan FRN Ser. B, 6s, 2017 1,097,848 1,085,497 Health care (0.6%) Ardent Health Services bank term loan FRN Ser. B, 6 1/2s, 2015 860,409 853,956 Emergency Medical Services Corp. bank term loan FRN Ser. B, 5 1/4s, 2018 618,517 610,980 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 6 1/4s, 2018 522,375 524,073 Quintiles Transnational Corp. bank term loan FRN 7 1/2s, 2017 ‡‡ 230,000 230,575 14 Putnam VT High Y ield Fund SENIOR LOANS (6.4%)* c cont. Principal amount Value Homebuilding (0.3%) Realogy Corp. bank term loan FRN Ser. A, 13 1/2s, 2017 $1,210,000 $1,239,242 Oil and gas (0.1%) Chesapeake Energy Corp. bank term loan FRN 8 1/2s, 2017 605,000 599,234 Retail (0.1%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B1, 6 1/4s, 2017 221,018 219,636 Technology (0.2%) First Data Corp. bank term loan FRN Ser. B1, 2.99s, 2014 280,000 268,065 Lawson Software, Inc. bank term loan FRN Ser. B, 5 3/4s, 2018 515,000 516,671 Utilities and power (0.6%) Dynegy Power, LLC bank term loan FRN 9 1/4s, 2016 213,925 219,748 Dynegy, Inc. bank term loan FRN 9 1/4s, 2016 54,588 55,679 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.741s, 2017 3,334,778 1,988,682 Total senior loans (cost $26,463,605) COMMON STOCKS (1.5%)* Shares Value Avis Budget Group, Inc. † 23,540 $357,808 Chesapeake Energy Corp. 14,290 265,794 CIT Group, Inc. † 6,665 237,541 Compton Petroleum Corp. (Canada) † 38,617 41,320 Deepocean Group (Shell) (acquired 6/9/11, cost $73,240) (Norway) ‡ 25,695 411,120 DISH Network Corp. Class A 13,165 375,861 FelCor Lodging Trust, Inc. † R 59,595 280,097 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 11,984 408,295 General Motors Co. † 26,017 513,055 Harry & David Holdings, Inc. † F 925 87,875 HealthSouth Corp. † 634 14,747 Interpublic Group of Companies, Inc. (The) 41,465 449,895 LyondellBasell Industries NV Class A (Netherlands) 8,283 333,556 Magellan Health Services, Inc. † 273 12,375 Motors Liquidation Co. GUC Trust (Units) † 1,620 19,845 Newfield Exploration Co. † 8,745 256,316 NII Holdings, Inc. † 17,390 177,900 Quicksilver Resources, Inc. † 31,575 171,137 Spectrum Brands Holdings, Inc. † 17,794 579,551 Stallion Oilfield Holdings, Ltd. † 5,032 161,024 Terex Corp. † 15,379 274,208 Trump Entertainment Resorts, Inc. † 913 2,739 Vantage Drilling Co. † 306,492 459,738 Vertis Holdings, Inc. † F 2,187 22 Total common stocks (cost $8,402,214) CONVERTIBLE PREFERRED STOCKS (1.2%)* Shares Value Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. R 34,707 $661,123 General Motors Co. Ser. B, $2.375 cv. pfd. 17,091 567,250 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. R 18,312 991,045 Lehman Brothers Holdings, Inc. 7.25% cv. pfd. (Escrow) F 1,120 11 CONVERTIBLE PREFERRED STOCKS (1.2%)* cont. Shares Value Lucent Technologies Capital Trust I 7.75% cv. pfd. 679 $451,535 MetLife, Inc. $3.75 cv. pfd. 10,405 643,757 Nielsen Holdings NV $3.125 cv. pfd. 8,730 446,867 PPL Corp. $4.375 cv. pfd. 8,560 457,960 United Technologies Corp. $3.75 cv. pfd. † 7,600 400,444 Total convertible preferred stocks (cost $5,288,604) CONVERTIBLE BONDS AND NOTES (0.7%)* Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $366,000 $336,263 DFC Global Corp. 144A cv. sr. unsec. unsub. notes 3 1/4s, 2017 390,000 424,632 Exide Technologies cv. sr. sub. notes FRN zero %, 2013 105,000 96,558 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 402,000 558,780 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 †† 827,000 718,456 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 175,000 182,875 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 237,000 306,334 Total convertible bonds and notes (cost $2,214,020) PREFERRED STOCKS (0.5%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 774 $689,561 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 47,700 1,147,185 Total preferred stocks (cost $1,471,856) WARRANTS (—%)* † Expiration date Strike price Warrants Value Charter Communications, Inc. Class A 11/30/14 $0.01 37 $981 General Motors Co. 7/10/19 18.33 5,869 39,792 General Motors Co. 7/10/16 10.00 5,869 64,676 Smurfit Kappa Group PLC 144A (Ireland) F 10/1/13 EUR 0.001 432 15,026 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 $0.01 192,571 46,217 Total warrants (cost $263,659) SHORT-TERM INVESTMENTS (3.6%)* Shares Value Putnam Money Market Liquidity Fund 0.12% e 14,156,014 $14,156,014 Total short-term investments (cost $14,156,014) Total investments (cost $378,744,795) Key to holding’s currency abbreviations EUR Euro Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate atthe close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate atthe close of the reporting period MTN Medium Term Notes MTNI Medium Term Notes Class I Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2012 through June 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $387,865,152. Putnam VT High Yield Fund 15 †Non-income-producing security. ††The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $411,120, or 0.1% of net assets. ‡‡Income may be received in cash or additional securities at the discretion of the issuer. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. (Note 1). R Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 6/30/12 (aggregate face value $20,811,356) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Euro Sell 7/18/12 $965,690 $952,873 $(12,817) Barclays Bank PLC Euro Buy 7/18/12 601,690 591,222 10,468 Euro Sell 7/18/12 601,690 596,276 (5,414) Euro Sell 8/16/12 601,849 591,369 (10,480) Citibank, N.A. Euro Buy 7/18/12 115,807 113,744 2,063 Euro Sell 7/18/12 115,807 114,207 (1,600) Euro Sell 8/16/12 115,838 113,773 (2,065) Credit Suisse AG Euro Buy 7/18/12 925,569 909,738 15,831 Euro Sell 7/18/12 925,569 912,655 (12,914) Euro Sell 8/16/12 925,814 909,964 (15,850) Deutsche Bank AG Euro Buy 7/18/12 1,406,389 1,382,061 24,328 Euro Sell 7/18/12 1,406,389 1,386,778 (19,611) Euro Sell 8/16/12 1,406,761 1,382,419 (24,342) Goldman Sachs International Euro Buy 7/18/12 1,023,151 1,005,245 17,906 Euro Sell 7/18/12 1,023,151 1,009,433 (13,718) Euro Sell 8/16/12 1,023,421 1,005,512 (17,909) JPMorgan Chase Bank, N.A. Euro Buy 7/18/12 225,286 221,308 3,978 Euro Sell 7/18/12 225,286 222,172 (3,114) Euro Sell 8/16/12 225,345 221,364 (3,981) State Street Bank and Trust Co. Euro Buy 7/18/12 864,312 848,845 15,467 Euro Sell 7/18/12 864,312 853,188 (11,124) Euro Sell 8/16/12 864,540 849,050 (15,490) UBS AG Euro Buy 7/18/12 847,732 832,904 14,828 Euro Sell 7/18/12 847,732 836,105 (11,627) Euro Sell 8/16/12 847,956 833,105 (14,851) Westpac Banking Corp. Euro Buy 7/18/12 716,864 704,319 12,545 Euro Sell 7/18/12 716,864 707,216 (9,648) Euro Sell 8/16/12 717,053 704,511 (12,542) Total 16 Putnam VT High Y ield Fund Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $741,851 $— $— Capital goods 274,208 — — Communication services 553,761 — — Consumer cyclicals 1,262,892 2,739 22 Consumer staples 937,359 — 87,875 Energy 1,194,305 572,144 — Financials 237,541 — — Health care 27,122 — — Total common stocks Convertible bonds and notes — 2,623,898 — Convertible preferred stocks 400,444 4,219,537 11 Corporate bonds and notes — 327,594,104 1 Preferred stocks — 1,836,746 — Senior loans — 24,705,193 — Warrants 104,468 981 61,243 Short-term investments 14,156,014 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(101,683) $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT High Yield Fund 17 Statement of assets and liabilities 6/30/12 (Unaudited) Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $364,588,781) $367,438,445 Affiliated issuers (identified cost $14,156,014) (Notes 1 and 6) 14,156,014 Dividends, interest and other receivables 6,989,507 Receivable for shares of the fund sold 1,375,658 Receivable for investments sold 1,357,007 Unrealized appreciation on forward currency contracts (Note 1) 117,414 Total assets Liabilities Payable to custodian 36,706 Payable for investments purchased 2,666,223 Payable for shares of the fund repurchased 142,439 Payable for compensation of Manager (Note 2) 180,759 Payable for investor servicing fees (Note 2) 65,069 Payable for custodian fees (Note 2) 7,393 Payable for Trustee compensation and expenses (Note 2) 142,661 Payable for administrative services (Note 2) 757 Payable for distribution fees (Note 2) 18,897 Unrealized depreciation on forward currency contracts (Note 1) 219,097 Other accrued expenses 88,892 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $455,154,659 Undistributed net investment income (Note 1) 12,693,938 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (82,727,092) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 2,743,647 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $294,758,875 Number of shares outstanding 44,976,772 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.55 Computation of net asset value Class IB Net assets $93,106,277 Number of shares outstanding 14,304,961 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.51 The accompanying notes are an integral part of these financial statements. 18 Putnam VT High Y ield Fund Statement of operations Six months ended 6/30/12 (Unaudited) Investment income Interest (net of foreign tax of $2,976) (including interest income of $7,047 from investments in affiliated issuers) (Note 6) $15,527,902 Dividends (net of foreign tax of $1,183) 282,916 Total investment income Expenses Compensation of Manager (Note 2) 1,145,451 Investor servicing fees (Note 2) 201,286 Custodian fees (Note 2) 10,563 Trustee compensation and expenses (Note 2) 16,396 Administrative services (Note 2) 6,764 Distribution fees — Class IB (Note 2) 131,662 Other 111,939 Total expenses Expense reduction (Note 2) (1,617) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 1,290,868 Net realized gain on foreign currency transactions (Note 1) 514,776 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (355,958) Net unrealized appreciation of investments during the period 13,025,745 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/12* 12/31/11 Increase (decrease) in net assets Operations: Net investment income $14,188,374 $31,472,058 Net realized gain on investments and foreign currency transactions 1,805,644 7,829,879 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 12,669,787 (30,272,005) Net increase Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (23,246,663) (24,690,837) Class IB (8,598,713) (9,095,385) Increase (decrease) from capital share transactions (Note 4) 10,569,883 (33,443,712) Total increase (decrease) in net assets Net assets: Beginning of period 380,476,840 438,676,842 End of period (including undistributed net investment income of $12,693,938 and $30,350,940, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Putnam VT High Yield Fund 19 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 6/30/12† .24 .25 (.55) * .37 * 3.58 * 26 * 12/31/11 .51 (.37) (.56) .74 7.57 57 12/31/10 .53 .38 (.52) .75 7.91 73 12/31/09 .47 1.81 (.64) .73 e 8.29 e 63 12/31/08 .54 (2.33) (.66) .72 e 8.37 e 24 12/31/07 .58 (.33) (.63) .73 e 7.67 e 43 Class IB 6/30/12† .23 .25 (.53) * .50 * 3.45 * 26 * 12/31/11 .49 (.36) (.54) .99 7.34 57 12/31/10 .51 .37 (.51) 1.00 7.67 73 12/31/09 .46 1.80 (.62) .98 e 8.05 e 63 12/31/08 .52 (2.31) (.64) .97 e 8.11 e 24 12/31/07 .56 (.34) (.61) .98 e 7.42 e 43 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and brokerage service arrangements (Note 2). e Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets 12/31/09 0.10% 12/31/08 0.10 12/31/07 0.06 The accompanying notes are an integral part of these financial statements. 20 Putnam VT High Y ield Fund Notes to financial statements 6/30/12 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from January 1, 2012 through June 30, 2012. Putnam VT High Yield Fund (the fund), is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust, registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks high current income, with a secondary objective of capital growth when consistent with achieving high current income, by investing mainly in bonds that are obligations of U.S. companies, are below-investment-grade in quality (some times referred to as “junk bonds”), and have intermediate-to-long-term maturities (three years or longer). The fund may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Putnam VT High Y ield Fund 21 Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $10,500, 000 on forward currency contracts for the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $101,683 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2011, the fund had a capital loss carryover of $84,268,999 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $11,865,538 $— $11,865,538 12/31/12 6,791,658 — 6,791,658 12/31/13 728,766 — 728,766 12/31/14 28,491,807 — 28,491,807 12/31/16 36,391,230 — 36,391,230 12/31/17 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $379,008,531, resulting in gross unrealized appreciation and depreciation of $19,495,599 and $16,909,671, respectively, or net unrealized appreciation of $2,585,928. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 29.2% of the fund is owned by accounts of one group of insurance companies. 22 Putnam VT High Y ield Fund Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.670% of the next $5 billion, 0.620% of the next $10 billion, 0.570% of the next $10 billion, 0.520% of the next $50 billion, 0.500% of the next $50 billion, 0.490% of the next $100 billion and 0.485% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets, that do not represent the fund’s investments in other Putnam funds, other than Putnam Money Market Liquidity Fund over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $178 under the expense offset arrangements and by $1,439 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $315, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $98,932,228 and $105,708,707, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/12 Year ended 12/31/11 Six months ended 6/30/12 Year ended 12/31/11 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 2,519,106 $16,776,633 3,787,507 $25,726,787 4,788,513 $31,795,554 12,515,180 $82,245,857 Shares issued in connection with reinvestment of distributions 3,604,134 23,246,663 3,674,232 24,690,838 1,341,453 8,598,713 1,361,585 9,095,385 6,123,240 40,023,296 7,461,739 50,417,625 6,129,966 40,394,267 13,876,765 91,341,242 Shares repurchased (4,113,227) (27,200,443) (9,423,700) (63,349,032) (6,545,326) (42,647,237) (16,793,809) (111,853,547) Net increase (decrease) Putnam VT High Y ield Fund 23 Note 5 — Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $117,414 Payables $219,097 Equity contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 166,692 Unrealized depreciation — Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Forward currency contracts Total Foreign exchange contracts $529,403 $529,403 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants* Forward currency contracts Total Foreign exchange contracts $— $(361,223) $(361,223) Equity contracts (8,463) — (8,463) Total *For the reporting period, the transaction volume for warrants was minimal. Note 6 — Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $7,047 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $71,737,123 and $66,406,602, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. Note 9 — New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011-04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011-04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011-04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011-04 will not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011-11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011-11 and its impact, if any, on the fund’s financial statements. 24 Putnam VT High Y ield Fund Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2012, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2012, the Contract Committee met in executive session with the other Independent Trustees to discuss the Contract Committee’s preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 22, 2012 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2012. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds, including your fund, have relatively new management contracts, which introduced fee schedules that reflect more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for two years — since January or, for a few funds, February 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Under its management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for two years, and the Trustees will continue to examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i) a contractual expense limitation applicable to Putnam VT High Y ield Fund 25 all retail open-end funds of 37.5 basis points (effective March 1, 2012, this expense limitation was reduced to 32 basis points) on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 2nd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2011 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2011 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and, where applicable, with the performance of competitive funds or targeted annualized return. They noted that since 2009, when Putnam Management began implementing major changes to strengthen its investment personnel and processes, there has been a steady improvement in the number of Putnam funds showing above-median three-year performance results. They also noted the disappointing investment performance of some funds for periods ended December 31, 2011 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper VP (Underlying Funds) — High Yield Current Funds) for the one-year, three-year and five-year periods ended December 31, 2011 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 4th 2nd 2nd Over the one-year, three-year and five-year periods ended December 31, 2011, there were 123, 107 and 97 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) 26 Putnam VT High Y ield Fund The Trustees, while noting that your fund’s investment performance over the three- and five-year period ended December 31, 2011 had been favorable, expressed concern about your fund’s fourth quartile performance over the one-year period ended December 31, 2011, and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s view that the fund’s underperformance over the one-year period was due in significant part to the fund’s overweight exposures to B- and CCC-rated securities, which proved detrimental, and to poor stock selection. The Trustees noted that Putnam Management remained confident in the portfolio managers and their investment process based, among other things, on the fund’s strong performance over longer periods. The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. In particular, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to performance issues, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to acquire research services that supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. Putnam VT High Y ield Fund 2 7 This page intentionally left blank. 28 Putnam VT High Y ield Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2012, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Ravi Akhoury Boston, MA 02109 P.O. Box 8383 Barbara M. Baumann Boston, MA 02266-8383 Charles B. Curtis Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited John A. Hill 57–59 St James’s Street Custodian Paul L. Joskow London, England SW1A 1LD State Street Bank and Trust Company Elizabeth T. Kennan Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens Putnam VT High Yield Fund 29 This report has been prepared for the shareholders H511 of Putnam VT High Yield Fund. 275802 8/12 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 28, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 28, 2012
